United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Minneapolis, MN, Employer
)
___________________________________________ )
M.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1745
Issued: January 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On April 9, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 29, 2007, finding that she failed to establish
an injury as alleged. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the issue in this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury in the performance of duty on April 11, 2007.
FACTUAL HISTORY
On May 3, 2007 appellant, then a 47-year-old rural carrier, filed a traumatic injury claim
alleging that he sustained an injury to her hip on April 11, 2007 when she fell from her chair at
work while attempting to take a telephone message. She did not stop work.
By letter dated May 29, 2007, the Office advised appellant that additional factual and
medical evidence was needed. It explained that a physician’s opinion was crucial to her claim
and provided 30 days within which to submit additional information. Appellant did not respond.

By decision dated June 29, 2007, the Office denied appellant’s claim. It found that the
evidence supported that the April 11, 2007 incident occurred; however, appellant failed to submit
any medical evidence that provided a diagnosis which could be related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally this can be established only by medical evidence.6 The employee must also submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7 The medical evidence required to establish
causal relationship is usually rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

See id.

7

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

8

Id.

2

ANALYSIS
Appellant alleged that she was taking a telephone message at work on April 11, 2007
when she fell from her chair. The Office accepted that the claimed incident occurred. The
Board finds that appellant fell from her chair at work, as alleged.
However, the evidence is insufficient to establish that the accepted employment incident
caused an injury. In this regard, appellant failed to submit any medical evidence in support of
her claim. In a letter dated May 29, 2007, the Office advised appellant of the deficiency in the
medical evidence, but she did not respond. There is no medical report from a physician which
provides a history of the accepted incident or a diagnosis related to her employment on that day.
Appellant has failed to provide a prima facie claim for compensation.9 She, therefore, failed to
meet her burden of proof.10
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury on April 11, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2007 is affirmed.
Issued: January 9, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
9

See Donald W. Wenzel, 56 ECAB 390 (2005).

10

The Board notes that subsequent to the Office’s June 29, 2007 decision, appellant submitted additional
evidence. The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c);
James C. Campbell, 5 ECAB 35 (1952).

3

